DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1, 2, 4 thru 10, 12 thru 16, 18 thru 21 and 23 have been examined.  Claims 3, 11, 17 and 22 have been cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2021 has been entered.
 Response to Amendment
The amendments to the claims overcome the claim objections from the previous office action (8/4/2021).  The claim objections are withdrawn.
The amendments to the claims overcome the 35 U.S.C. 112(a) rejections from the previous office action (8/4/2021).  The 35 U.S.C. 112(a) rejections are withdrawn.
The amendments to the claims overcome the 35 U.S.C. 112(b) rejections from the previous office action (8/4/2021).  The 35 U.S.C. 112(b) rejections are withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Benjamin J. Lehberger, Reg# 56,217 on 11/18/2021.
The application has been amended as follows: 
In claim 1 line 23, after the word ‘segment’ and before the ‘comma’, add the phrase --based on the roadside object feature information--.
In claim 9 line 19, after the word ‘segment’ and before the ‘comma’, add the phrase --based on the roadside object feature information--.
In claim 18 line 25, after the word ‘segment’ and before the ‘comma’, add the phrase --based on the roadside object feature information--.
Allowable Subject Matter
Claims 1, 2, 4 thru 10, 12 thru 16, 18 thru 21 and 23 have been allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance over the prior art of record is based on the claims amendments (see both11/4/2021 and 9/28/2021), and the above examiner's amendments.  The closest prior art of record is Vose et al Patent Number 9,656,606 B1.  Vose et al disclose methods and systems for displaying a user interface that warns a driver that a vehicle is located within or is near a geographical area (and/or intersection) associated with a higher than average risk of animal-vehicle and/or vehicle-vehicle collisions. An electronic device may access a database that identifies a plurality of high risk areas, including areas associated with prior vehicle accidents. The electronic device may display a virtual road map, as well as an icon indicating the vehicle's current location 
In regards to claims 1, 9 and 18, Vose et al, taken either individually or in combination with other prior art, fails to teach or render obvious a vehicle control method.  The method comprising obtaining current driving information of a vehicle, and determining, according to the current driving information and a preset risk map, whether the vehicle drives to a risky road segment.  The preset risk map comprises risky road segments of roads.  The method further comprising controlling a driving state of the vehicle accordingly when it is determined that the vehicle drives to the risky road segment.  Controlling the driving state of the vehicle accordingly when it is determined that the vehicle drives to the risky road segment comprises obtaining a risk level corresponding to a first risky road segment when it is determined that the vehicle drives to the first risky road segment, and controlling the driving state of the vehicle according to the risk level corresponding to the first risky road segment.  The preset risk map further comprises a roadside risky area corresponding to the first risky road segment.  The controlling of the driving state of the vehicle according to the risk level corresponding to the first risky road segment, comprises detecting roadside object feature information which comprises feature information of a roadside object, determining the risk level corresponding to the first risky road segment based on the roadside object feature information and the roadside risky area, and controlling the driving state of the vehicle according to the risk level corresponding to the first risky .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662